Citation Nr: 0904210	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-28 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to a service-connected right knee 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1990 to February 2000.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2005 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for the following: residuals of a right knee 
injury, a back disorder, and a skin disorder.  The veteran 
perfected his appeal regarding the issues.  In October 2005, 
the veteran testified before a Decision Review Officer (DRO); 
a transcript of that hearing is of record.  In November 2005, 
the RO granted service connection for residuals of a right 
knee disorder.  In a November 2007 decision, the Board denied 
entitlement for a chronic skin disorder and remanded the 
remaining issue as stated on the previous page for further 
development.  


FINDINGS OF FACT

The veteran's low back disorder was not manifested in 
service; arthritis of the low back was not manifested in the 
first postservice year; and the low back disorder is not 
shown to have been caused or aggravated by the veteran's 
service-connected right knee disorder.


CONCLUSION OF LAW

Service connection for a low back disorder, including as 
secondary to service-connected right knee disorder is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 and Supp 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  In August and 
October 2004 letters (prior to the initial rating decision on 
appeal), the RO explained to the veteran what the evidence 
needed to show to substantiate the claim on a direct basis.  
The letters also explained that VA would make reasonable 
efforts to help him obtain evidence necessary to support his 
claim, including medical records, employment records or 
records from other federal agencies but that it was 
ultimately his responsibility to ensure that such records 
were received by VA.  February and November 2007 letters from 
the RO and Appeals Management Center (AMC) explained what the 
evidence needed to show to substantiate the claim on both a 
direct and secondary basis.  

March 2006 and November 2007 letters provided notice 
regarding disability ratings and effective dates of awards.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, as the Board concludes below that there is a 
preponderance of the evidence against the claim, any 
questions as to the rating or effective date to be assigned 
is moot.

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters, the statement of the case, and the 
supplemental statements of the case (SSOC) and to supplement 
the record after notice was given.  The claim was thereafter 
readjudicated by September 2008 SSOC.  The veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided VA medical examinations to obtain medical opinions.  
He has not identified any additional evidence pertinent to 
the claim.  VA's assistance obligations are met.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

Service treatment records are negative for any complaints, 
treatment, or diagnoses of a low back disorder.  In July 
1994, the veteran underwent a right knee medial meniscus 
repair.  

An October 2004 record from Amarillo VA Medical Center (VAMC) 
included an assessment of mild low back pain secondary to 
altered gait because of the right knee.  

On July 2005 VA examination, it as noted that the claims file 
was reviewed.  The veteran reported that his back disability 
was secondary to his service-connected right knee.  It was 
noted that the veteran was treated in service for a medial 
meniscus tear that was repaired.  The examiner noted that x-
rays taken in June 2005 of his lumbar spine were totally 
within normal limits and x-rays taken of his knee in October 
2004 were also totally within normal limits.  On physical 
examination, there was low back pain.  The final diagnosis 
was that there was a totally negative physical examination.  
There was no evidence of loss of function disability to the 
lumbar spine and x-rays were totally negative.  

At his October 2005 DRO hearing, the veteran indicated that 
his low back pain was related to his service-connected right 
knee.  

Treatment reports from Dr. E. M. dated in December 2002 
indicated that the veteran sought an evaluation and treatment 
for low back pain and sharp numbness in the right thigh.  

Treatment records from Amarillo VA Medical Center (VAMC) 
dated in 2006 and 2007 reported a past medical history of 
back pain and degenerative joint disease of the knee; both 
were stable and treated with Tramadol.

On August 2008 VA examination, it was noted that the claims 
file was reviewed.  At the time of examination, the veteran 
reported that he had low back pain with an onset of numbness 
in the right thigh in 2000.  The onset was associated with 
kneeling that caused severe pain.  He the he did not receive 
treatment following the time he was initially seen in 2000.  
Since that time, he reported that he continued to experience 
back pain without radicular symptoms or abnormalities in his 
bladder or bowels that was constant and aggravated by 
lifting, bending, strenuous activities, and going up and down 
the stairs.  Physical examination revealed that there was no 
limp, no use of ambulatory assistive devices, and a 
relatively normal gait.  There was no palpable spinal 
deficit, muscle tightness or tenderness.  Straight leg 
raising was negative bilaterally.  Range of motion was 
associated with mild pain and showed forward flexion from 0 
to 80 degrees, extension from 0 to 20 degrees, and bilateral 
lateral flexion and rotation from 0 to 30 degrees.  No 
additional impairment was found by repeated use to include 
pain, weakness, fatigability, lack of endurance, or 
incoordination.  X-rays showed evidence of some exaggerated 
lordotic curve with vertebral bodies well aligned and no 
evidence of fracture or destructive process.  There was some 
moderate narrowing of the lower two lumbar discs that 
suggested the presence of degenerative disc disease.  The 
diagnosis was lumbosacral musculoligamentous strain.  The 
examiner opined that veteran's current low back complaints 
were unrelated to his service-connected right knee 
impairment.  

III.  Criteria 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  A claimant is also entitled 
to service connection on a secondary basis when it is shown 
that a service-connected disability aggravates a nonservice- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to 
incorporate the analysis by the Court in Allen.  The revised 
38 C.F.R. § 3.310 provides, in essence, that in an 
aggravation secondary service connection scenario, there must 
be medical evidence establishing a baseline level of severity 
of disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after the aggravation occurred.  Notably, the veteran is not 
prejudiced by the Board's initial discussion of this 
regulation in the analysis below, as it merely codifies the 
analysis required under case law, and does not introduce 
novel analysis concepts.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Regarding direct service connection, the evidence of record 
clearly establishes that the veteran currently has 
lumbosacral musculoligamentous strain and evidence of 
degenerative disc disease as shown on May 2008 VA 
examination.  However, the evidence does not show that a low 
back disorder became manifest in, or is directly related to, 
service.  Service treatment records are entirely silent for 
any low back disorder and the earliest medical documentation 
of complaints of low back pain is in 2004, approximately four 
years after service.  The earliest diagnosis of a low back 
disability was during the May 2008 VA examination, which is 
eight years after service.  A lengthy interval of time 
between service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
the absence of any competent evidence that a low back 
disorder became manifest in service or is otherwise related 
to service, or manifested within the first post service year, 
there is a preponderance of the evidence against a finding of 
direct service connection for a low back disorder . 

The veteran's claim seeking service connection for his low 
back disorder is premised essentially on an alternate, 
secondary service connection, theory of entitlement.  He 
claims that his low back disorder is proximately due to his 
service connected right knee disorder.

As previously mentioned, lumbosacral musculoligamentous 
strain and evidence of degenerative disc disease was 
diagnosed in May 2008 and a right knee disorder is service-
connected.  However, there appears to be conflicting evidence 
as to whether the veteran's low back disorder is related to 
his service connected right knee disorder.  On one hand, an 
October 2004 VA record included an assessment of mild low 
back pain secondary to altered gait because of the right 
knee.  On the other hand, in May 2008, a VA examiner opined 
that current low back complaints were unrelated to the 
veteran's service-connected right knee impairment.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board finds that the May 2008 VA medical opinion 
is probative based on the examiner's thorough and detailed 
examination of the veteran as well as the adequate rationale 
for his opinion.  The VA examiner found that on physical 
examination, the veteran did not have an altered gait, did 
not limp, and did not require the use of any ambulatory 
assistance.  The examiner also specifically added that there 
was no additional functional loss due to pain, weakness or 
fatigue, lack of endurance, or incoordination after 
repetitive use and that he reviewed the veteran's entire 
claims file.  Based on the findings, the VA examiner opined 
that the lower back disorder was less likely as not caused or 
aggravated by the veteran's service connected right knee 
disorder.  

The Board finds that the October 2004 VA record lacks 
probative value.  Although the veteran reported that he had 
low back pain in October 2004, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  A subsequent July 2005 
VA examination reported a totally negative physical and 
clinical examination of the low back.  Also, July 2005 and 
May 2008 VA examinations were also did not show that the 
veteran had an altered gait.  Given that the veteran wasn't 
diagnosed with a disability for which service connection 
could be granted until May 2008, and that the VA examiner in 
2008 considered the veteran's complaints of pain and found 
that the complaints were not related to the service-connected 
right knee, the October 2004 record lacks probative value.  

While the veteran may claim that he has a low back disorder 
that is related to his service or service connected right 
knee disorder, because he is a layperson, he is not competent 
to opine in matters requiring medical expertise, such as the 
etiology of his current low back disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Consequently, 
there is a preponderance of the evidence against a finding of 
service connection for a low back disorder on a direct basis 
or on a secondary to basis to the service-connected right 
knee disorder; hence it must be denied. 


ORDER


Service connection for a low back disorder, including as 
secondary to a service-connected right knee disorder is 
denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


